Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlaan et al. ( US8158695) in view of Jen et al. (USPGPub 2006/0193894).
Regarding claims 1, 11 and 13-14, Vanderlaan teaches forming a silicone contact lens or catheter (col. 3, lines 4-12) component further comprising acrylic acid components (col. 7, lines 4-9, among other) wherein several of the listed possible polysiloxanes of Vanderlaan comprise groups among those listed especially including vinyl groups (see all formulas from examples) wherein the layer may further be bound to an antimicrobial base layer (col. 3, lines 23-32). Vanderlaan fails to teach wherein the coating is subject to a hydrophilic treatment or contain a “layer c” which may be a hydrophilic layer. However, Jens teaches that it is known to form a coating on the surface of contact lenses [0003] or catheter [0006] that are both hydrophilic and antimicrobial (abstract) wherein the polymer employed may be PVP (claim 5).  Given that Vanderlaan already shows a desire to incorporate antimicrobial coatings as cited above and given the added benefit of antimicrobial coatings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial and hydrophilic coating of Jen in the invention of Vanderlaan in order to obtain the antimicrobial surface desired in the invention of Vanderlaan which is provided on contact lenses by Jens. 
Further is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As relates to the hydrophilic treatment steps of the current claims, the prior art does not necessarily need to perform the same steps to arrive at the hydrophilic surface as the steps that are claimed.
Regarding claim 2, Vanderlaan further teaches wherein polysiloxane graft polymers may be employed (col. 9, line 64 through col. 10, lines 6).
Regrading claims 3-5, the polysiloxane of Formula IX of Vanderlaan meets the limitations of the current claims with the exception that Vanderlaan fails to explicitly teaches an “n1” (the number of siloxane repeat units present) meeting the claim limitations.  However, Vanderlaan teaches that it is preferable to control the number of silicone groups (i.e., n1) within a range (col. 5, lines 27-44), presumably so as to control the physical properties of the polymeric product formed.  Therefore in the absence of criticality of the specific polysiloxane range of the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of silicone groups present in the polymer of Vanderlaan in view of Jens in order to control the physical and structural qualities of said polymer.
Regarding claim 6, Vanderlaan further teaches using  crosslinking agents in the composition (col. 12, line 61 through col. 13, line 17) wherein the crosslinking agents contain hydroxyl groups and meet the limitations of Formula 6.
Regarding claim 7, Vanderlaan further teaches a mass percentage of crosslinking agent to the total composition that reads upon the currently claimed range (col. 10 , lines 7 through 40).
Regarding claim 15, Vanderlaan teaches forming a silicone contact lens or catheter (col. 3, lines 4-12) component further comprising acrylic acid components (col. 7, lines 4-9, among other) wherein several of the listed possible polysiloxanes of Vanderlaan comprise groups among those listed especially including vinyl groups (see all formulas from examples) wherein the layer may further be bound to an antimicrobial base layer (col. 3, lines 23-32). Vanderlaan fails to teach wherein the coating is subject to a hydrophilic treatment or contain a “layer c” which may be a hydrophilic layer. However, Jens teaches that it is known to form a coating on the surface of contact lenses [0003] or catheter [0006] that are both hydrophilic and antimicrobial (abstract) wherein the polymer employed may be PVP (claim 5).  Given that Vanderlaan already shows a desire to incorporate antimicrobial coatings as cited above and given the added benefit of antimicrobial coatings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial and hydrophilic coating of Jen in the invention of Vanderlaan in order to obtain the antimicrobial surface desired in the invention of Vanderlaan which is provided on contact lenses by Jens. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlaan et al. ( US8158695) in view of Jen et al. (USPGPub 2006/0193894) as applied to claims 1-7, 11 and 13 above and further in view of Cavitt et al. (USPGPub 2009/0304621).
Regarding claims 9, the teachings of Vanderlaan in view of Jens are as shown above. Vanderlaan in view of Jens teaches that the contact lens formed may be bound to an antimicrobial coating but the composition of said coating is not stated.  However, Cavitt teaches an antimicrobial coating (abstract) for silicone [0022]contact lenses [0102], such as those of Vanderlaan wherein the coating is made from an acrylic resin (Example 1). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the antimicrobial coating of Cavitt in the invention of Vanderlaan as a use of a known antimicrobial coating for contact lenses in the contact lens formation method of Vanderlaan in view of Jens wherein antimicrobial coatings are shown as desirable and wherein the results would be considered predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 10, Cavitt further teaches wherein the coating may comprise silicone [0038].
Response to Arguments
Regarding the applicants’ arguments, all rejections based on Yoshimaru are reasonably overcome by the current claim amendments.  However, all of those claims are currently rejected over Vanderlaan in view of Jen.  Further the applicant argues that Vanderlaan “teaches nothing more than a contact lens as a medical device”.  However, as cited above both Vanderlaan and Jens further teach wherein the medical device can be a catheter as well as a contact lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717